Title: To Thomas Jefferson from Bernard Peyton, 12 November 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
12 Novemb. 1824
I have pleasure in introducing to your acquaintance my young friend Mr. William B. Preston, (the son of our former Governor Preston) who will hand you this, and who, like most of our young men of merit, entertains the landable desire of being honor’d with your personal acquaintance: he is a young Gentleman of promise, and one I think you will be pleased with. I solicit for him your usual civilities, and amMost respectfully Dr Sir Yours very Truly.Bernard Peyton